EXHIBIT 99.1 For Immediate Release Compugen to Significantly Expand Immuno-Oncology Activities During 2014 Expansion includes parallel advancement of multiple immune checkpoint Pipeline Programs R&D expenditures for 2014 anticipated to increase by more than 60% Tel Aviv, Israel, - January 7, 2014 Compugen Ltd. (NASDAQ: CGEN) announced today that it is significantly increasing its Pipeline Program activities in the field of immuno-oncology. The primary purpose of the increase is to allow research and preclinical activities for a larger number of checkpoint target and product candidates for cancer immunotherapy to move forward in parallel. Additional objectives include the establishment of a biomarker discovery program for certain of the Company’s checkpoint product candidates and the acceleration of experimental validation efforts for the recently disclosed antibody drug conjugate (ADC) target candidates for oncology. The significant increase in immuno-oncology activities during 2014 will impact both the target research and validation activities performed in Israel and the therapeutic antibody development efforts against Compugen-discovered drug targets undertaken by the Company's U.S. R&D subsidiary. This includes the scheduled relocation of the U.S. subsidiary to larger facilities in the South San Francisco area in mid-year. Dr. Anat Cohen-Dayag, Compugen’s President and CEO, stated, “These expanded activities are anticipated to result in more than a sixty percent increase in our annual R&D cash expenditures, from approximately $10 million in 2013 to more than $16 million budgeted for 2014. Having begun 2014 with more than $50 million in available resources, we are confident that this increased R&D budget, providing for asubstantially expanded program in oncology while maintaining approximately the same level of expenditures for the immunology arm of our Pipeline Program, is fully consistent with our financial status and outlook.” Dr. Cohen-Dayag continued, “The field of immuno-oncology is now being described as providing a paradigm shift in cancer treatment. But despite the recent impressive clinical success of antibodies against immune checkpoint regulators, the majority of treated patients do not respond when treated with one drug, suggesting that additional checkpoints are driving immune suppression in non-responders. Therefore, an area of significant current focus in this field is to increase the percentage of responders through the use of drug combinations, including additional checkpoint inhibitors and other drugs. Accordingly, we believe, Compugen’s multiple novel checkpoint candidates offer timely and unique therapeutic and commercial opportunities.” Dr. Cohen-Dayag explained, “Several years ago Compugen selected the field of immuno-oncology as its first focused discovery program, resulting in very successful immune checkpoint target discovery and validation efforts.We ed December 31, 2012 as filed with the Securities and Exchange Commission. In addition, any forward-looking statements represent Compugen’s views only as of the date of this release and should not be relied upon as representing its views as of any subsequent date. Compugen does not assume any obligation to update any forward-looking statements unless required by law. Company contact: Tsipi Haitovsky Global Media Liaison Compugen Ltd. Email: tsipih@netvision.net.il Tel: +972-52-598-9892
